TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 25, 2022



                                        NO. 03-21-00694-CR


                                Forrest Newsom, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
 MODIFIED AND AFFIRMED IN PART; REVERSED AND REMANDED IN PART
                 OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment of conviction entered by the county court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

county court’s judgment of conviction.        Therefore, we modify Appellant’s judgment of

conviction for the Class B misdemeanor of criminal mischief to reflect that he was convicted of

the Class C misdemeanor of criminal mischief and affirm the judgment of guilt as modified. We

reverse the part of the judgment imposing sentence and remand to the county court for a new

punishment hearing for that offense. The appellee shall pay all costs relating to this appeal, both

in this Court and in the court below.